Citation Nr: 0734297	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  03-34 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a lung disorder.  

2.  Entitlement to service connection for a lung disorder, 
asserted to be secondary to in-service exposure to asbestos.  

3.  Entitlement to service connection for a cardiovascular 
disorder, asserted to be secondary to the claimed lung 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1952 
to September 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating actions of the 
Department of Veterans Affairs Regional Office (RO) in New 
York, New York.  In those decisions, the RO determined that 
new and material evidence sufficient to reopen a previously 
denied claim for service connection for a lung disorder, to 
include as a result of in-service exposure to asbestos, had 
not been received.  Additionally, the RO denied service 
connection for a cardiovascular disorder, asserted to be 
secondary to the claimed lung disease.  

The last final denial of service connection for a lung 
disorder was rendered by an August 1994 rating action.  In 
adjudicating the veteran's lung claim at that time, the RO 
considered his assertion that such problems were the result 
of in-service smoke inhalation.  The RO did not, however, 
consider the question of whether the veteran had in-service 
exposure to asbestos which led to his development of lung 
pathology because he had not raised the matter at the time of 
that earlier rating action.  In fact, a complete and thorough 
review of the claims folder indicates that the veteran only 
first asserted that his lung disability was the result of in-
service exposure to asbestos in the current appeal.  As the 
RO is considering this aspect of the veteran's claim, i.e., 
entitlement to service connection for a lung disorder, 
asserted to be secondary to in-service exposure to asbestos, 
for the first time in the current appeal, this issue will be 
handled on a de novo basis.  

As is further discussed below, the Board finds that new and 
material evidence sufficient to reopen the previously denied 
claim for service connection for a lung disorder has been 
received.  This reopened issue, along with the other two 
issues on appeal, are further addressed in the REMAND portion 
of the decision, and are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an August 1994 decision, the RO continued a previous 
denial of service connection for a lung disorder.  Following 
receipt of notification of the August 1994 decision, the 
veteran did not initiate a timely appeal of the denial, and 
the determination became final.   
 
2.  The evidence received since this 1994 denial of service 
connection for a lung disorder is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection.  


CONCLUSIONS OF LAW

1.  The RO's August 1994 decision that continued a prior 
denial of service connection for a lung disorder is final.  
38 U.S.C.A. § 4005 (West 1988); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (1994); currently 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2006).   
 
2.  The evidence received since the RO's August 1994 
determination is new and material, and the claim for service 
connection for a lung disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice requirements of the VCAA have been satisfied with 
regard to the veteran's claim to reopen the previously denied 
issue of entitlement to service connection for a lung 
disorder in the present case, the Board concludes that the 
new law does not preclude the Board from adjudicating this 
claim.  This is so because the Board is taking action 
favorable to the veteran with regard to this issue, and a 
decision at this point poses no risk of prejudice to him.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

According to the relevant evidence available at the time of 
the August 1994 decision, service medical records were 
negative for complaints of, treatment for, or findings of a 
lung disorder.  Indeed, chest X-rays taken at the time of the 
September 1955 separation examination were negative.  Post-
service medical records provided no competent evidence of a 
diagnosed lung disorder associated with the veteran's active 
military duty (including the purported in-service episode in 
which he was exposed to smoke for several hours due to a fire 
aboard the ship on which he served).  

In August 1994, the RO considered these in-service, and post-
service, medical records and determined that they did not 
provide competent evidence of a diagnosed lung disorder which 
was associated with the veteran's active military duty.  
Consequently, the RO continued the previous denial of service 
connection for a lung disorder.  One month later in September 
1994, the RO notified the veteran of this decision.  

Following receipt of notification of the August 1994 
decision, the veteran did not initiate an appeal of the 
continued denial of his claim for service connection for a 
lung disorder.  Consequently, the RO's August 1994 decision 
became final.  38 U.S.C.A. § 4005 (West 1988); 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (1994); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2007).  

However, a veteran may reopen a previously and finally denied 
claim by submitting new and material evidence.  38 C.F.R. 
§ 3.156(a) (2007).  The regulation regarding new and material 
evidence has been amended.  See 38 C.F.R. § 3.156(a) (2007).  
However, the amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen finally decided issues which were 
received on or after August 29, 2001.  In the present case, 
the veteran's request to reopen his claim for service 
connection for a lung disorder was filed in February 1997.  
Therefore, the former version of the regulation applies.  

According to the former standard, new and material evidence 
is defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  See also Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding 
the issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

At the time of the August 1994 rating action, there was no 
competent evidence of a diagnosis of a lung disorder.  The 
additional records received since that prior decision now 
include such a diagnosis.  Specifically, VA and private 
medical records dated from March 1988 to January 2003 reflect 
treatment for, and evaluation of, mild restrictive lung 
disease, early mild interstitial lung disease, chronic 
obstructive pulmonary disorder (COPD), and pleural plaques.  

This medical evidence is clearly probative because, for the 
first time, competent evidence of a diagnosis of a lung 
disorder has been presented.  The Board finds, therefore, 
that the additional evidence received since the last prior 
final denial of service connection for a lung disorder in 
August 1994 is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
This additional evidence, along with the lay evidence of 
record, is, therefore, new and material as contemplated by 
the pertinent law and regulations, and serves as a basis to 
reopen the veteran's claim for service connection for a lung 
disorder.  See, 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim for service connection for a lung 
disorder, the appeal is granted to this extent only.  


REMAND

As new and material evidence sufficient to reopen the 
previously denied claim for service connection for a lung 
disorder has been received, the Board must now consider the 
de novo issue of entitlement to service connection for a lung 
disorder.  In light of the fact that another issue on appeal 
includes the veteran's claim for service connection for a 
lung disorder, asserted to be secondary to in-service 
exposure to asbestos and smoke inhalation, the Board has 
recharacterized the veteran's single remaining lung claim as 
entitlement to service connection for a lung disorder, to 
include as a result of in-service exposure to asbestos and 
smoke inhalation.  Also on appeal remains the claim for 
service connection for a cardiovascular disorder, asserted to 
be secondary to the claimed lung disease.  

As the Board discussed in the previous portion of this 
decision, the VCAA, which was enacted on November 9, 2000, 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  In light of 
the recharacterization of the veteran's lung claim, as well 
as the secondary nature of his cardiovascular claim, the 
Board believes that a remand is necessary to afford him 
proper VCAA notice with respect to such issues, as this has 
not been done.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004); VAOPGCPREC 1-2004 (February 24, 2004); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Also pursuant to the VCAA, receipt of a complete or 
substantially complete application for benefits requires VA 
to make reasonable efforts to help the claimant obtain 
evidence necessary to substantiate the claim.  This duty to 
assist includes the duty to obtain relevant records.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2007).  Additionally, VA is required to 
provide a medical examination and/or opinion when necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).  Here, the Board finds 
that additional evidentiary development of the issues 
remaining on appeal is necessary for the reasons explained 
below.  

At the Travel Board hearing held in September 2006, the 
veteran testified that he received pertinent post-service 
treatment in approximately 1987 at the VA Medical Center 
(VAMC) in West Haven, Connecticut, and in approximately 1991 
at the Norfolk VAMC.  Hearing transcript (T.) at 8-11.  
Additionally, he reported receiving current lung and heart 
treatment at the Norfolk VAMC and at St. Francis Hospital.  
T. at 11-13.  These records do not appear to have been 
obtained and associated with the veteran's claims folder.  

With regard to the lung claim, the veteran maintains that an 
explosion aboard the USS Bennington CVA 20 in May 1954 (the 
ship on which he served) trapped him in the vessel's armory 
and resulted in his inhalation of smoke for several hours and 
that this smoke inhalation caused his lung disorder.  See, 
e.g., T. at 3-8, 13-14.  In the alternative, he contends that 
the May 1954 explosion aboard the USS Bennington CVA 20 
"blew off" all the asbestos that had been covering the 
pipes and that this asbestos exposure resulted in his lung 
disorder.  See, e.g., T. at 6.  

Although the veteran's service medical records are negative 
for complaints of, treatment for, or findings of a lung 
disorder, the United States Army & Joint Services 
Environmental Support Group (ESG) has verified, as alleged by 
the veteran, that on May 26, 1954, the USS Bennington (CV-20) 
experienced "a series of explosions during aircraft 
launchings" and that "[t]he explosions and resulting fires 
occurred when the port side catapult accumulator burst and 
released vaporized lubricating oil that was detonated by an 
unknown heat source."  In order to confirm the veteran's 
presence on this ship on this date, a remand is required in 
order to obtain his service personnel records.  

According to relevant post-service medical records, in March 
1988, a VA examiner concluded that the veteran may have 
damaged his lungs "in [an] explosion [resulting in smoke 
inhalation] years ago."  In October 1988, a VA examiner who 
assessed restrictive lung disease acknowledged the veteran's 
"smoke inhalation injury."  At VA heart and lung 
examinations conducted in May 1997, the examiner noted that 
"scar tissue of . . . [the veteran's] lungs [is] said to 
come from an explosion on the USS Bennington . . . [on] 
May 26, 1954."  

Additionally, private medical records dated in June 1997 
include impressions of "asbestos-related pleural disease."  
A follow-up opinion associated with the file after the 
January 2003 VA examination indicates that "pleural plaques 
are known sequels of asbestos exposure."  In a December 2003 
report, a private physician provided an impression of 
asbestos-related pleural disease.  At the September 2006 
personal hearing, the veteran testified that his post-service 
construction employment involved work with wood only and no 
asbestos products.  T. at 14.  As mentioned in the December 
2003 report, the veteran wore no respiratory protective gear 
when he served aboard Navy ships and was also exposed to 
asbestos at times during his construction career where again 
he wore no protective respiratory equipment.  

Although the veteran has undergone several relevant VA 
examinations, none of the evaluations include a definitive 
opinion regarding the etiology of the veteran's diagnosed 
lung disorder.  Such an opinion is necessary in light of the 
other inconclusive and/or contradictory medical evidence of 
record.  On remand, therefore, the veteran should be afforded 
a pertinent VA examination to determine the nature, extent, 
and etiology of his current lung disorder.  

Because the Board finds the issue of entitlement to service 
connection for a cardiovascular disorder, asserted to be 
secondary to the claimed lung disease, to be inextricably 
intertwined with the claim for service connection for a lung 
disorder, this issue is remanded along with the lung disorder 
claim.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:  

1.  The AOJ should issue a VCAA 
notification letter to the veteran with 
regard to his claim for service 
connection for a lung disorder, to 
include as a result of in-service 
exposure to asbestos and smoke 
inhalation, as well as his claim for 
service connection for a cardiovascular 
disorder, asserted to be secondary to 
the claimed lung disease.  

2.  Obtain the veteran's service 
personnel records.  

3.  After obtaining any required 
release forms from the veteran, the AOJ 
should obtain copies of all records of 
lung and heart treatment received by 
the veteran at St. Francis Hospital 
since January 2003.  

4.  The AOJ should also obtain records 
of lung and heart treatment that the 
veteran has received at the VAMC in 
West Haven, Connecticut, since January 
1987, and from the Norfolk VAMC since 
1991.  Copies of all such available 
reports should be associated with the 
veteran's claims folder.  

5.  Thereafter, the veteran should be 
scheduled for a VA respiratory 
examination to determine the nature, 
extent, and etiology of any diagnosed 
lung disorders.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including X-rays, 
should be conducted.  

All pertinent pathology should be noted 
in the examination report.  In 
addition, the examiner should express 
an opinion as to whether it is at least 
as likely as not, i.e., a 50 percent 
probability or greater, that any 
diagnosed disorders are related to an 
event, injury, or disease in service, 
including the claimed in-service smoke 
inhalation in May 1954, as well as 
claimed asbestos exposure while on 
ship.  A complete rationale should be 
provided for all opinions expressed.  

6.  Following the completion of the 
above, the AOJ should re-adjudicate the 
issues of (1) entitlement to service 
connection for a lung disorder, to 
include as a result of in-service 
exposure to asbestos and smoke 
inhalation; and (2) entitlement to 
service connection for a cardiovascular 
disorder, asserted to be secondary to 
the claimed lung disease.  If any of 
the decisions remain in any way adverse 
to the veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues 
remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).  



______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


